        Case 7:20-cv-01332-PMH
Case 7-20-cv-01332-PMH          Document
                          Document       42 inFiled
                                   41 Filed    NYSD 08/13/20 Page 1 ofPage
                                                      on 08/12/2020    10 1 of 10




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------------X
 DANA STEPHENSON,
                                                                          STIPULATED
                                        Plaintiff,                        CONFIDENTIALITY
                                                                          AGREEMENT AND
                  -against-                                               PROTECTIVE ORDER

 EXCLUSIVE MOTOR-SPORTS LLC, EXCLUSIVE                                    20 Civ. 01332(PMH)
 MOTOR SPORTS & COLLISION CENTER LLC,
 EXCLUSIVE MOTOR CARS LLC, and
 BETHPAGE FEDERAL CREDIT UNION,

                                         Defendants.
 ---------------------------------------------------------------------X

 PHILIP M. HALPERN, United States District Judge:

                  WHEREAS, all the parties to this action (collectively the “Parties” and

 individually a “Party”) request that this Court issue a protective order pursuant to Federal Rule of

 Civil Procedure 26(c) to protect the confidentiality of nonpublic and competitively sensitive

 information that they may need to disclose in connection with discovery in this action;

                  WHEREAS, the Parties, through counsel, agree to the following terms; and

                  WHEREAS, this Court finds good cause exists for issuance of an appropriately

 tailored confidentiality order governing the pretrial phase of this action,

                  IT IS HEREBY ORDERED that any person subject to this Order – including

 without limitation the Parties to this action (including their respective corporate parents,

 successors, and assigns), their representatives, agents, experts and consultants, all third parties

 providing discovery in this action, and all other interested persons with actual or constructive

 notice of this Order – will adhere to the following terms, upon pain of contempt:

                  1.       With respect to “Discovery Material” (i.e., information of any kind

 produced or disclosed in the course of discovery in this action) that a person has designated as
        Case 7:20-cv-01332-PMH
Case 7-20-cv-01332-PMH          Document
                          Document       42 inFiled
                                   41 Filed    NYSD 08/13/20 Page 2 ofPage
                                                      on 08/12/2020    10 2 of 10




 “Confidential” pursuant to this Order, no person subject to this Order may disclose such

 Confidential Discovery Material to anyone else except as this Order expressly permits.

                2.       The Party or person producing or disclosing Discovery Material

 (“Producing Party”) may designate as Confidential only the portion of such material that it

 reasonably and in good faith believes consists of:

                (a)      previously non-disclosed financial information (including without

                         limitation profitability reports or estimates, percentage fees, design fees,

                         royalty rates, minimum guarantee payments, sales reports, and sale

                         margins);

                (b)      previously non-disclosed material relating to ownership or control of any

                         non-public company;

                (c)      previously     non-disclosed    business    plans,    product-development

                         information, or marketing plans;

                (d)      any information of a personal or intimate nature regarding any individual;

                         or

                (e)      any other category of information this Court subsequently affords

                         confidential status.

                3.       With respect to the Confidential portion of any Discovery Material other

 than deposition transcripts and exhibits, the Producing Party or its counsel may designate such

 portion as “Confidential” by: (a) stamping or otherwise clearly marking as “Confidential” the

 protected portion in a manner that will not interfere with legibility or audibility; and (b)

 producing for future public use another copy of said Discovery Material with the confidential

 information redacted.




                                                  2
        Case 7:20-cv-01332-PMH
Case 7-20-cv-01332-PMH          Document
                          Document       42 inFiled
                                   41 Filed    NYSD 08/13/20 Page 3 ofPage
                                                      on 08/12/2020    10 3 of 10




                4.      A Producing Party or its counsel may designate deposition exhibits or

 portions of deposition transcripts as Confidential Discovery Material either by: (a) indicating on

 the record during the deposition that a question calls for Confidential information, in which case

 the reporter will bind the transcript of the designated testimony in a separate volume and mark it

 as “Confidential Information Governed by Protective Order;” or (b) notifying the reporter and all

 counsel of record, in writing, within 30 days after a deposition has concluded, of the specific

 pages and lines of the transcript that are to be designated “Confidential,” in which case all

 counsel receiving the transcript will be responsible for marking the copies of the designated

 transcript in their possession or under their control as directed by the Producing Party or that

 person’s counsel. During the 30-day period following a deposition, all Parties will treat the

 entire deposition transcript as if it had been designated Confidential.

                5.      If at any time before the trial of this action a Producing Party realizes that

 it should have designated as Confidential some portion(s) of Discovery Material that it

 previously produced without limitation, the Producing Party may so designate such material by

 so apprising all prior recipients in writing. Thereafter, this Court and all persons subject to this

 Order will treat such designated portion(s) of the Discovery Material as Confidential.

                6.      Nothing contained in this Order will be construed as: (a) a waiver by a

 Party or person of its right to object to any discovery request; (b) a waiver of any privilege or

 protection; or (c) a ruling regarding the admissibility at trial of any document, testimony, or other

 evidence.

                7.      Where a Producing Party has designated Discovery Material as

 Confidential, other persons subject to this Order may disclose such information only to the

 following persons:




                                                   3
        Case 7:20-cv-01332-PMH
Case 7-20-cv-01332-PMH          Document
                          Document       42 inFiled
                                   41 Filed    NYSD 08/13/20 Page 4 ofPage
                                                      on 08/12/2020    10 4 of 10




             (a)   the Parties to this action, their insurers, and counsel to their insurers;

             (b)   counsel retained specifically for this action, including any paralegal,

                   clerical, or other assistant that such outside counsel employs and assigns to

                   this matter;

             (c)   outside vendors or service providers (such as copy-service providers and

                   document-management consultants) that counsel hire and assign to this

                   matter;

             (d)   any investigator retained by any Party in connection with this matter;

             (e)   any mediator or arbitrator that the Parties engage in this matter or that this

                   Court appoints, provided such person has first executed a Non-Disclosure

                   Agreement in the form annexed as an Exhibit hereto;

             (f)   as to any document, its author, its addressee, and any other person

                   indicated on the face of the document as having received a copy;

             (g)   any witness who counsel for a Party in good faith believes may be called

                   to testify at trial or deposition in this action, provided such person has first

                   executed a Non-Disclosure Agreement in the form annexed as an Exhibit

                   hereto;

             (h)   any person a Party retains to serve as an expert witness or otherwise

                   provide specialized advice to counsel in connection with this action,

                   provided such person has first executed a Non-Disclosure Agreement in

                   the form annexed as an Exhibit hereto;

             (i)   stenographers engaged to transcribe depositions the Parties conduct in this

                   action; and




                                              4
        Case 7:20-cv-01332-PMH
Case 7-20-cv-01332-PMH          Document
                          Document       42 inFiled
                                   41 Filed    NYSD 08/13/20 Page 5 ofPage
                                                      on 08/12/2020    10 5 of 10




                (j)     this Court, including any appellate court, its support personnel, and court

                        reporters.

                8.      Before disclosing any Confidential Discovery Material to any person

 referred to in subparagraphs 7(d), 7(e), 7(g), or 7(h) above, counsel must provide a copy of this

 Order to such person, who must sign a Non-Disclosure Agreement in the form annexed as an

 Exhibit hereto stating that he or she has read this Order and agrees to be bound by its terms. Said

 counsel must retain each signed Non-Disclosure Agreement, hold it in escrow, and produce it to

 opposing counsel either before such person is permitted to testify (at deposition or trial) or at the

 conclusion of the case, whichever comes first.

                9.      In accordance with Rule 5 of this Court’s Individual Practices, any party

 filing documents under seal must simultaneously file with the Court a letter brief and supporting

 declaration justifying – on a particularized basis – the continued sealing of such documents. The

 parties should be aware that the Court will unseal documents if it is unable to make “specific, on

 the record findings . . . demonstrating that closure is essential to preserve higher values and is

 narrowly tailored to serve that interest.” Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110,

 120 (2d Cir. 2006).

                10.     The Court also retains discretion whether to afford confidential treatment

 to any Discovery Material designated as Confidential and submitted to the Court in connection

 with any motion, application, or proceeding that may result in an order and/or decision by the

 Court. All persons are hereby placed on notice that the Court is unlikely to seal or otherwise

 afford confidential treatment to any Discovery Material introduced in evidence at trial, even if

 such material has previously been sealed or designated as Confidential.




                                                  5
        Case 7:20-cv-01332-PMH
Case 7-20-cv-01332-PMH          Document
                          Document       42 inFiled
                                   41 Filed    NYSD 08/13/20 Page 6 ofPage
                                                      on 08/12/2020    10 6 of 10




                11.      In filing Confidential Discovery Material with this Court, or filing

 portions of any pleadings, motions, or other papers that disclose such Confidential Discovery

 Material (“Confidential Court Submission”), the Parties shall publicly file a redacted copy of the

 Confidential Court Submission via the Electronic Case Filing System. The Parties shall file an

 unredacted copy of the Confidential Court Submission under seal with the Clerk of this Court,

 and the Parties shall serve this Court and opposing counsel with unredacted courtesy copies of

 the Confidential Court Submission.

                12.      Any Party who objects to any designation of confidentiality may at any

 time before the trial of this action serve upon counsel for the Producing Party a written notice

 stating with particularity the grounds of the objection. If the Parties cannot reach agreement

 promptly, counsel for all affected Parties will address their dispute to this Court in accordance

 with paragraph 4(D) of this Court’s Individual Practices.

                13.      Any Party who requests additional limits on disclosure (such as

 “attorneys’ eyes only” in extraordinary circumstances), may at any time before the trial of this

 action serve upon counsel for the recipient Parties a written notice stating with particularity the

 grounds of the request. If the Parties cannot reach agreement promptly, counsel for all affected

 Parties will address their dispute to this Court in accordance with paragraph 4(D) of this Court’s

 Individual Practices.

                14.      Recipients of Confidential Discovery Material under this Order may use

 such material solely for the prosecution and defense of this action and any appeals thereto, and

 not for any business, commercial, or competitive purpose or in any other litigation proceeding.

 Nothing contained in this Order, however, will affect or restrict the rights of any Party with

 respect to its own documents or information produced in this action.




                                                 6
        Case 7:20-cv-01332-PMH
Case 7-20-cv-01332-PMH          Document
                          Document       42 inFiled
                                   41 Filed    NYSD 08/13/20 Page 7 ofPage
                                                      on 08/12/2020    10 7 of 10




                15.    Nothing in this Order will prevent any Party from producing any

 Confidential Discovery Material in its possession in response to a lawful subpoena or other

 compulsory process, or if required to produce by law or by any government agency having

 jurisdiction, provided that such Party gives written notice to the Producing Party as soon as

 reasonably possible, and if permitted by the time allowed under the request, at least 10 days

 before any disclosure. Upon receiving such notice, the Producing Party will bear the burden to

 oppose compliance with the subpoena, other compulsory process, or other legal notice if the

 Producing Patty deems it appropriate to do so.

                16.    Each person who has access to Discovery Material designated as

 Confidential pursuant to this Order must take all due precautions to prevent the unauthorized or

 inadvertent disclosure of such material.

                17.    If, in connection with this litigation, a party inadvertently discloses

 information subject to a claim of attorney-client privilege or attorney work product protection

 (“Inadvertently Disclosed Information”), such disclosure shall not constitute or be deemed a

 waiver or forfeiture of any claim of privilege or work product protection with respect to the

 Inadvertently Disclosed Information and its subject matter.

                18.    If a disclosing party makes a claim of inadvertent disclosure, the receiving

 party shall, within five business days, return or destroy all copies of the Inadvertently Disclosed

 Information, and provide a certification of counsel that all such information has been returned or

 destroyed.

                19.    Within five business days of the notification that such Inadvertently

 Disclosed Information has been returned or destroyed, the disclosing party shall produce a

 privilege log with respect to the Inadvertently Disclosed Information.




                                                  7
        Case 7:20-cv-01332-PMH
Case 7-20-cv-01332-PMH          Document
                          Document       42 inFiled
                                   41 Filed    NYSD 08/13/20 Page 8 ofPage
                                                      on 08/12/2020    10 8 of 10




                20.     The receiving party may move the Court for an Order compelling

 production of the Inadvertently Disclosed Information. The motion shall be filed under seal, and

 shall not assert as a ground for entering such an Order the fact or circumstances of the

 inadvertent production.

                21.     The disclosing party retains the burden of establishing the privileged or

 protected nature of any Inadvertently Disclosed Information. Nothing in this Order shall limit

 the right of any party to request an in camera review of the Inadvertently Disclosed Information.

                22.     Within 60 days of the final disposition of this action - including all appeals

 - all recipients of Confidential Discovery Material must either return it - including all copies

 thereof - to the Producing Party, or destroy such material - including all copies thereof. In either

 event, by the 60-day deadline, the recipient must certify its return or destruction by submitting a

 written certification to the Producing Party that affirms that it has not retained any copies,

 abstracts, compilations, summaries, or other forms of reproducing or capturing any of the

 Confidential Discovery Material. Notwithstanding this provision, the attorneys that the Parties

 have specifically retained for this action may retain an archival copy of all pleadings, motion

 papers, transcripts, expert reports, legal memoranda, correspondence, or attorney work product,

 even if such materials contain Confidential Discovery Material. Any such archival copies that

 contain or constitute Confidential Discovery Material remain subject to this Order.

                23.     This Order will survive the termination of the litigation and will continue

 to be binding upon all persons to whom Confidential Discovery Material is produced or

 disclosed.




                                                  8
        Case 7:20-cv-01332-PMH
Case 7-20-cv-01332-PMH          Document
                          Document       42 inFiled
                                   41 Filed    NYSD 08/13/20 Page 9 ofPage
                                                      on 08/12/2020    10 9 of 10




            August 13, 2020
        Case 7:20-cv-01332-PMH
Case 7-20-cv-01332-PMH          Document
                          Document       42 inFiled
                                   41 Filed    NYSD 08/13/20 Page 10 of
                                                      on 08/12/2020     10 10 of 10
                                                                     Page



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------------X
 DANA STEPHENSON,
                                                                          NON-DISCLOSURE
                                        Plaintiff,                        AGREEMENT

                  -against-                                               20 Civ. 01332(PMH)

 EXCLUSIVE MOTOR-SPORTS LLC, EXCLUSIVE
 MOTOR SPORTS & COLLISION CENTER LLC,
 EXCLUSIVE MOTOR CARS LLC, and
 BETHPAGE FEDERAL CREDIT UNION,

                                         Defendants.
 ---------------------------------------------------------------------X


                  I,                                             , acknowledge that I have read and

 understand the Protective Order in this action governing the non-disclosure of those portions of

 Discovery Material that have been designated as Confidential. I agree that I will not disclose

 such Confidential Discovery Material to anyone other than for purposes of this litigation and that

 at the conclusion of the litigation I will return all discovery information to the Party or attorney

 from whom I received it. By acknowledging these obligations under the Protective Order, I

 understand that I am submitting myself to the jurisdiction of the United States District Court for

 the Southern District of New York for the purpose of any issue or dispute arising hereunder and

 that my willful violation of any term of the Protective Order could subject me to punishment for

 contempt of Court.



                                                      ___________________________________
                                                      Dated:




 4924685.v1
